Citation Nr: 1419596	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-39 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 1, 2009 for the award of dependent compensation for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  


FINDINGS OF FACT

1.  On April 23, 2003, VA received a copy of the Veteran's marriage license, showing that he had married J.H. in June 1968.  In an associated April 2003 claim for benefits, the Veteran listed J.H. as his wife and provided her social security number.  

2.  In a July 2003 rating decision, the RO awarded service-connected benefits with a combined disability rating of 10 percent, effective April 23, 2003.  

3.  In a September 2004 rating decision, the RO awarded service-connected benefits with a combined 30 percent disability rating, effective June 18, 2004.  In the notice of the award, the RO informed the Veteran that he was now eligible to receive additional compensation for dependents and requested that he submit an enclosed VA Form 21-686c (Declaration of Status of Dependents) within one year of the date of the notice.  The Veteran did not respond to this request. 

4.  In an April 2009 rating decision the RO awarded a combined disability rating of 40 percent, effective December 2, 2008.  

5.  On June 1, 2009, VA received a completed VA Form 21-686c from the Veteran, within one year of the April 2009 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of December 2, 2008 for the award of dependent compensation for the Veteran's spouse have been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  With regard the claim for an earlier effective date for the award of dependent compensation, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. 
§ 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The pertinent facts regarding the Veteran's marital status, the effective date of increases in the Veteran's combined rating, and date of receipt of relevant documents needed to award additional compensation for the Veteran's spouse have already been established by the evidence currently of record and are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to effective date for additional compensation for a dependent.  The VCAA is therefore inapplicable and need not be considered with regard the Veteran's appeal.  See Smith, 14 Vet. App. at 231; Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Law and Analysis

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A) (West 2002 & Supp. 2013).  

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event, if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n).  The implementing regulation provides the effective date for additional compensation for a dependent will be the latest of the following: (1) Date of claim. This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) Date of commencement of veteran's award.  
38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 3.401(b).  

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2013).  The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 
38 U.S.C.A. § 501. 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  A person is not required to furnish the Secretary with a social security number for any person to whom a social security number has not been assigned.  38 U.S.C.A. § 5101(c)(1).

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application.  
38 U.S.C.A. § 5102(b).  If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application.  38 U.S.C.A. § 5102(c).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(a). 

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  While the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still required that proof of dependent status be submitted within one year of notice of rating action.  Id.  Dependent compensation benefits were ultimately awarded to the appellant in Sharp on the effective date of the applicable rating increase.

The record shows that on April 23, 2003, VA received a copy of the Veteran's marriage license, showing that he married J.H. in June 1968.  In an associated April 2003 claim for benefits, the Veteran listed J.H. as his wife and provided her social security number.  In a July 2003 rating decision, the RO awarded service-connected benefits with a combined disability rating of 10 percent, effective April 23, 2003.  Because the Veteran had a combined disability rating of less than 30 percent, he was not entitled to additional compensation for dependents at the time of the July 2003 rating decision.  See 38 U.S.C.A. § 1115(1)(A).

The Veteran submitted an informal claim for additional service-connected benefits on June 18, 2004.  A September 2004 report of contact, which shows that the RO attempted to contact the Veteran, by telephone, in order to verify whether the Veteran was currently married to J.H.; however, the call was stated to be unsuccessful as the Veteran was not home.  

In a September 2004 rating decision, the RO awarded service-connected benefits with a combined disability rating to 30 percent, effective June 18, 2004, making the Veteran eligible to receive compensation for dependents.  In a September 27, 2004 notice letter, notifying the Veteran of the award, the RO informed the Veteran that he may be entitled to additional compensation for his dependents.  Under the heading "Additional Information Required for Dependents," the RO stated, "[b]efore we can determine entitlement to additional benefits for dependents, we need additional information.  Complete, sign, and return the enclosed VA Form 21-686c, Declaration of Status of Dependents."  The Veteran was informed that he had one year from the date of the letter to protect entitlement to benefits from the earliest possible date.  Otherwise, benefits could only be paid from the date they received the evidence.  The Veteran did not respond to the September 2004 request for information. 

In an April 2009 rating decision the RO awarded a combined disability rating of 40 percent, effective December 2, 2008.  In the notice letter accompanying this decision the RO noted that the Veteran was being paid as a single veteran with no dependents.   On June 1, 2009, VA received a completed VA Form 21-686c from the Veteran, within one year of the April 2009 rating decision.

The Veteran contends that the effective date for the receipt of compensation for his dependent spouse should be June 18, 2004, the date he became eligible for the receipt of additional compensation for dependents based on the assignment of a 30 percent combined rating and the earlier submission of his marriage certificate in 2003.  

After a review of all of the evidence, the Board finds that an earlier effective date of December 2, 2008 is warranted for the award of additional compensation benefits for a dependent spouse.  The Board finds, initially, that the effective date for the award of additional compensation cannot be the date of the Veteran's marriage in 1968, the date dependency arose, because he was not service-connected for any disabilities at that time, and was, therefore, not entitled to additional compensation for dependents at that time.  See 38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2). 

The Veteran initially became eligible for additional compensation for dependents on June 18, 2004, the effective date for the combined disability rating of 30 percent.  
38 C.F.R. § 3.4(b)(2).  Although the Veteran had earlier submitted a copy of his marriage certificate in April 2003, he did not meet the threshold combined rating requirement in order to be entitled to additional compensation for a spouse in April 2003.  38 C.F.R. § 3.4(b)(2).  The RO asked the Veteran to submit additional information in response to the September 2004 notice letter, specifically VA Form 21-686c, Declaration of Status of Dependents, but did not receive such information within one year of the date of notice.  Thus, even though June 18, 2004, was the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(3), the RO did not receive requested information from the Veteran verifying dependent status, within a year of notification of the rating action awarding the 30 percent rating, which was needed in order to award the Veteran the additional compensation.  

The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits, and if requested information necessary to complete an application for benefits is not received by the Secretary within one year from the date such notice, no benefit may be paid.  See 38 U.S.C.A. §§ 501, 5102(c).  At the time of the September 2004 rating decision that awarded a 30 percent rating, the RO had no verification that the Veteran's marriage was still ongoing, as indicated by a September 2004 report of contact which indicates that the RO made an attempt to verify the Veteran's current marital status via telephone.  See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) [the status of dependents can be "ever changing"].  Accordingly, an effective date of June 18, 2004 is not warranted. 

In order to establish dependent status, the RO required the submission of a completed VA Form 21-686c.  The Board finds that the Veteran did not submit the requested information to need to establish entitlement to additional VA benefits for a dependent spouse until June 1, 2009, well over a year after the issuance of the September 2004 notice letter.  To the extent that the Veteran asserts that he had provided earlier proof of marriage in the form of a marriage certificate in 2003, he still did not provide the requisite documentation (VA Form 21-686c) confirming the current status of his dependent(s) at the time he was deemed eligible for additional compensation for dependents.  

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the claim for additional compensation for dependents (VA Form 21-686c) was received by the RO was June 1, 2009.  38 C.F.R. § 3.401(b)(1)(ii).  The date that dependency arose was in June 1968, the date of the Veteran's marriage.  38 C.F.R. 
§ 3.401(b)(2).  Finally, the effective date of the Veteran's combined 30 percent rating was June 18, 2004.  38 C.F.R. § 3.401(b)(3).  The date of commencement of the Veteran's award of additional compensation for his spouse as a dependent was June 1, 2009.  38 C.F.R. § 3.401(b)(4).  

The regulation provides the effective date for additional compensation for a dependent will be the latest of the above listed dates.  Accordingly, the RO identified June 1, 2009, the date of receipt of dependency information (VA Form 21-686c) as the effective date for additional compensation under 38 C.F.R. 
§ 3.401(b), since it the latest of the potential dates listed above.  However, the law no longer supports such interpretation after the Court's decision in Sharp.  The Court noted that there is no freestanding claim for dependency benefits; rather, the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement.  Sharp, 23 Vet. App. at 276.  The Court held there could be multiple rating decisions establishing entitlement to additional dependency compensation and all that is required is that the proof of dependents be submitted within one year of the notice of rating action.  Id.  When discussing its reasoning, in Sharp, the Court noted that it was mindful of the role of finality in decisions regarding additional compensation for benefits but added that the status of dependents can be ever changing.  Id.  

The Board finds that the Court's holding in Sharp is applicable to this case.  As the Board has already discussed, proof of dependent status was not received within one year of the issuance of the September 2004 rating decision, which established initial eligibility to compensation for dependents.  Thus, an earlier effective date for dependent compensation cannot be established based on the September 2004 rating action.  Thereafter, the RO issued an April 2009 rating decision, awarding a combined disability rating of 40 percent, effective December 2, 2008.  Within one year of the April 2009 rating decision, in June 2009, the Veteran supplied dependency information regarding his marriage on a VA Form 21-686c.  Applying the Court's holding in Sharp, the Board finds that April 2009 rating decision also gave rise to entitlement to dependency benefits under 38 U.S.C.A. § 1115(1)(A).  As the Veteran submitted proof of dependents within one year of notice of the April 2009 rating action, the effective date for additional compensation for the Veteran's spouse is the date of the rating which gave rise to such entitlement which, in this case, is December 2, 2008.  See Sharp, supra.  For these reasons, the Board finds that the Veteran is entitled to an earlier effective date of December 2, 2008 for additional compensation benefits for a dependent spouse, as he submitted dependency information within one year of a rating action that gave rise to such entitlement.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3). 


ORDER

An effective date of December 2, 2008, for additional compensation payable for a dependent spouse is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


